DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 11/17/2021 have been entered. Claims 1-8 and 11-21 remain pending in the application.  
Response to Arguments
Applicant’s arguments with respect to claims 1-8 and 11-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2018/0335836, of record) in view of Young (US 2019/0354174, of record) and Young, A. (US 10,372,205, of record). 
Regarding claim 1, Miller discloses a method for operating an electronic contact lens (see Fig 6) that contains a femtoprojector (see Fig 3C; 310, femtoprojector), the femtoprojector projecting images onto a user's retina (see Fig 3C; femtoprojector imaging image 364, onto retina 358), the method comprising: detecting onset of a saccade based on motion of the user's eye (Para [0044]; motion detection system capable of detecting saccade motion).
Miller does not disclose a pipeline for generating images for the femtoprojector; wherein during the saccade, predicting an endpoint of the saccade; and adjusting operation of the electronic contact lens based on the predicted endpoint of the saccade comprising, during a time period between the detected onset of the saccade and the predicted endpoint of the saccade: increasing operation of one or more components in the electronic contact lens that are not in the pipeline, thereby increasing power consumption of the one or more components not in the pipeline. Miller and Young are related because both disclose methods for saccade prediction. 
Young discloses the method (see Fig 7) wherein during the saccade, predicting an endpoint of the saccade (see Fig 7; 740 predicting a landing point on the display of the HMD); and adjusting operation of the electronic device based on the predicted endpoint of the saccade (see Fig 7; 750 rendered image is adjusted based on landing point prediction); a pipeline for generating images for the femtoprojector (see Fig 5A; Para [0097-0100]; pipeline for rendering images (Miller discloses the femtoprojector)). 

Miller in view of Young does not disclose during a time period between the detected onset of the saccade and the predicted endpoint of the saccade: increasing operation of one or more components in the electronic contact lens that are not in the pipeline, thereby increasing power consumption of the one or more components not in the pipeline. Miller in view of Young and Young, A. are related because both disclose methods to detect and predict saccade. 
Young, A. discloses the method (see Fig 2) wherein during a time period between the detected onset of the saccade and the predicted endpoint of the saccade (see Fig 2; Col 6, lines 13-52; frames could be delayed from rendering saving computational time and power): increasing operation of one or more components in the electronic contact lens that are not in the pipeline, thereby increasing power consumption of the one or more components not in the pipeline (see Fig 2; Col 6, lines 13-52; Computational resources devoted to graphics could go to run physics simulations and AI processing not in the image rendering pipeline)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Miller in view of Young with wherein during a time period between the detected onset of the saccade and the predicted endpoint of the saccade: 
Regarding claim 2, Miller in view of Young and Young, A. discloses the method (Young: see Fig 7) of claim 1, wherein the predicted endpoint is a temporal endpoint of the saccade (Young: see Fig. 6D; Para [0121-123]; saccade end time is predicted in 664). 
Regarding claim 3, Miller in view of Young and Young, A. discloses the method (Young: see Fig 7) of claim 1 wherein the predicted endpoint is a position of the user's eye at an end of the saccade (Young: see Fig 6D; 663 shows predicted landing point corresponding to position of user’s eye at end of saccade). 
Regarding claim 4, Miller in view of Young and Young, A. discloses the method (Young: see Fig 7) of claim 1, wherein adjusting operation of the electronic contact lens further comprises reducing operation of one or more other components in the device (Young, A.: see Fig 2; Col 6, lines 13-52; frames could be delayed from rendering saving computational time and power (Miller discloses the contact lens)). 
Regarding Claim 5, Miller in view of Young and Young, A. disclose the method (Young, A.: see Fig 2) of claim 4 wherein reducing operation of the one or more other components reduces power consumption of the one or more other components (Young A.: Col 5, lines 58- Col 6, lines 32; method includes reducing operations as to reduce power consumption of device). 
Regarding claim 6, Miller in view of Young and Young, A. disclose the method of claim 4 (Young, A.: see Fig 2), wherein reducing operation of the one or more components comprises reducing operation of one or more other components in the pipeline (Young, A.: see Figs 2 and 3; Col 7, line 50 — Col 8, line 11; Young, A. teaches pipeline for reducing operations of components in the pipeline). 
Regarding claim 7, Miller in view of Young and Young, A. disclose the method of claim 4 (Young, A.: see Fig 2) wherein the reducing operation of the one or more other components comprises turning off image generation by the femtoprojector (Young, A.: Col 5, line 58- Col 6, line 2; display device may be turned off to save power or reduce computation). 
Regarding claim 8, Miller in view of Young and Young, A. disclose the method of claim 4 (Young, A.: see Fig 2) wherein reducing operation of the one or more components comprises reducing a data rate of the pipeline, reducing a brightness of the projected images, or reducing a resolution of the projected images (Young, A.: Col 8, line 40- Col 9, line 67; resolution may be reduced to conserve power). 
Regarding claim 11, Miller in view of Young and Young, A. disclose the method of claim 1 (Young, A.: see Fig. 2) wherein increasing operation of the one or more components in the electronic contact lens that are not in the pipeline includes increasing a sampling rate of an eye tracking sensor (Young, A.: see Fig 2; Col 6, lines 13-52; gaze tracking may be analyzed at an increased sampling rate).
Regarding claim 12, Miller in view of Young and Young, A. disclose the method of claim 1 (Young, A.: see Fig. 2) wherein increasing operation of the one or more components in the electronic contact lens (Miller discloses the contact lens) that are not 
Regarding claim 13, Miller in view of Young and Young, A. discloses the method (Miller: see Fig 6) of claim 1 wherein adjusting operation of the electronic contact lens (Miller: see Fig 6; Para [0056]; Miller discloses adjusting operation of an electronic contact lens) further comprises, during the saccade, preloading images to be displayed when the saccade reaches its endpoint (Young: see Fig 9C; Para [0032]; GPU renders images after two frame or after saccade endpoint is reached). 
Regarding claim 14, Miller in view of Young and Young, A. discloses the method (Miller: see Fig 6) of claim 1 wherein the electronic contact lens is part of an eye-mounted display system that includes off-lens components (Miller: see Fig 1; contact lens 120 part of a system that includes necklace 110), the method further comprising: adjusting operation of one or more off-lens components based on the predicted endpoint of the saccade (Young: see Fig 5A; Para [0094-0095]; rendering pipeline changes include adjusting operation of off- lens components such as GPU are based on predicted endpoint of the saccade). 
Regarding claim 15, Miller in view of Young and Young, A. discloses the method (Miller: see Fig 6) of claim 14 wherein the off-lens components include a pipeline for generating images for the femtoprojector (Young: see Fig 9C; Para [0032]; off-lens component, GPU, includes a pipeline to generate images for display device); and adjusting operation of the one or more off-lens components comprises, during the 
Regarding claim 16, Miller in view of Young and Young, A. discloses the method (Young: see Fig 7) of claim 1, wherein adjusting operation of the electronic contact lens is in response to detection of onset of the saccade (Young: see Fig 7; Para [0128-0137]; 750 rendering of a device is adjusted based on a detection and predication of a landing point of a saccade). 
Regarding claim 17, Miller in view of Young and Young, A. discloses the method (Young: see Fig 7) of claim 16, wherein operation of the electronic contact lens (Miller: see Fig 1; Miller discloses the contact lens) is initially adjusted before the endpoint prediction is completed, and then is further adjusted once the endpoint prediction is completed (Young: see Fig 6B; Para [0111-0113]; image rendered is adjusted before prediction is made and further adjusted once convergence of the prediction of a landing point is established). 
Regarding claim 18, Miller in view of Young and Young, A. discloses the method of claim 1 (Miller: see Fig 6) wherein the electronic contact lens is part of an eye-mounted display system that also includes off-lens components (Miller: see Fig 1; contact lens 120 part of a system that includes necklace 110) and adjusting operation of the electronic contact lens (Miller: see Fig 6; Para [0056]; Miller discloses adjusting operation of an electronic contact lens) comprises: the off-lens components determining the adjustment 
Regarding claim 19, Miller in view of Young and Young, A. discloses the method of claim 1 (Miller: see Fig 6) wherein the electronic contact lens comprises a scleral contact lens containing the femtoprojector (Miller: see Fig 3C; electronic contact lens is a scleral contact lens, 320, containing a femtoprojector, 310). 
Regarding claim 20, Miller in view of Young and Young, A. discloses the method of claim 1, (Young A.: see Fig 2) wherein increasing operation of the one or more components in the electronic contact lens that are not in the pipeline includes increasing a data rate for data transmission from and/or to the electronic contact lens (Young A.: see Claim 7; transmission of data may be decrease/increase by suppressing or allowing images to the viewer).
Regarding claim 21, Miller in view of Young and Young, A. discloses the method of claim 1 (Young A.: see Fig 2), wherein adjusting operation of the electronic contact lens further comprises, during the time period between the detected onset of the saccade and the predicted endpoint of the saccade: reducing operation of one or more components in the pipeline in the electronic contact lens, thereby reducing power consumption of the one or more components in the pipeline (see Fig 2; Col 6, lines 13-52; frames could be delayed from rendering saving computational time and power), wherein the increase in power consumption of the one or more components that are not in the pipeline does not .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.S./Examiner, Art Unit 2872         

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872